DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 10, 11, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laureti (3405516).
Laureti teaches rope (Figures 2, 3) made of a textile fibre material (Column 1, lines 50-54) capable of being used for applications in which a diagonal pull may occur, the rope comprising:
a core/sheath rope comprising a core (Detail 5) and a sheath (Detail 10),
wherein the core and the sheath are composed essentially of a textile fibre material (Column 1, lines 50-54),
wherein the core is stranded or braided (Figure 2 shows stranded),

wherein the diameter of the rope is at least 6 mm (Example teaches Figure 4 has a diameter of about 2 inches.  Figure 4 is composed of three structures shown in Figure 3; if the diameter across Figure 4 is 2 inches, then even an overestimate of a third of 2 inches would satisfy this limitation), and
wherein the rope omits any material suitable for the transmission of electrical signals (all are synthetic formed of synthetic materials).
In regards to Claim 8, Laureti teaches the tensile element is provided in the form of a band (Detail 6 in the shape of a band).
In regards to Claim 9, Applicant provides no value for the tensile strength.  The formula only says that the tensile strength is equal to a coefficient of sliding friction multiplied by the maximum tensile force.  Any rope would have these two properties, which could be multiplied.
In regards to Claim 10, Laureti teaches the use of adhesive on both sides of Detail 6, which would ensure that the rope would be twisted by less than 10°/100d, wherein d denotes the diameter of the rope including the sheath since the core and sheath would be locked together.
In regards to Claim 11, Laureti teaches the general method of providing the core and tensile element as detailed above.
In regards to Claim 21, Laureti teaches a rope (Figures 2, 3) made of a textile fibre material (Column 1, lines 50-54) capable of being used for applications in which a diagonal pull may occur, the rope comprising:
a core/sheath rope comprising a core (Detail 5) and a sheath (Detail 10),

wherein the core is stranded or braided (Figure 2 shows stranded),
wherein the core, and/or, if the core is provided in the form of several strands, at least part of the strands, is/are enwound by a tensile element in a force-fitting manner (Detail 6; Column 2, lines 46-50),	
wherein the diameter of the rope is at least 6 mm (Example teaches Figure 4 has a diameter of about 2 inches.  Figure 4 is composed of three structures shown in Figure 3; if the diameter across Figure 4 is 2 inches, then even an overestimate of a third of 2 inches would satisfy this limitation), and
wherein the material of the sheath of the rope is composed of fibres which are selected from at least one of the following fibre types: UHMWPE, aramide, LCP, PBO, PET, PA, PP, and PE (Column 4, lines 10-41).
In regards to Claim 22, Laureti teaches a rope (Figures 2, 3) made of a textile fibre material (Column 1, lines 50-54) capable of being used for applications in which a diagonal pull may occur, the rope comprising:
a core/sheath rope comprising a core (Detail 5) and a sheath (Detail 10),
wherein the core and the sheath are composed essentially of synthetic fibres (Column 1, lines 50-54), 
wherein the core is stranded or braided (Figure 2 shows stranded),
wherein the core, and/or, if the core is provided in the form of several strands, at least part of the strands, is/are enwound by a tensile element in a force-fitting manner (Detail 6; Column 2, lines 46-50), and 
.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laureti in view of Bloch (20060048497).
While Laureti essentially teaches the invention as detailed above, including winding the tensile element tightly (Column 2, lines 46-47), it fails to specifically state the exact tension applied to the tensile element.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a pretension of at least 3% for winding the tensile element, so as to properly confine the core.  3% pretension is not a large percentage, and would have been well within the understanding of the ordinarily skilled artisan without undue experimentation.
In regards to Claims 3 and 4, while Laureti essentially teaches the invention as detailed above, it fails to specifically teach utilizing the tensile element is wound in two winding layers having opposite directions of winding.  Bloch, however, teaches that it is known to wind tensile elements in such a manner (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tensile element in two layers of opposite twist, so as to more securely contain the core while providing more 
In regards to Claim 13 and pretensioning the core at 0.1% - 40%, this would have been obvious as allowing the core to slack would create an inferior product.  A pretension of 0.1% would be nothing more than basically ensuring the core is taut.  The ordinarily skilled artisan would understand the benefits of a tensioned core and know to provide it in such a state.
Claims 5-7, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laureti in view of Stevens et al (5327714).
While Laureti essentially teaches the invention as detailed above, it fails to specifically teach the myriad ways to wind the tensile element on the core, including winding with a gap between windings.  Stevens, however, teaches that such a gap is well known (Figure 1, between details 11a and 11b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such gaps between windings, so as to reduce the amount of material utilized.  The ordinarily skilled artisan would be more than capable of determining whether full coverage of the core was necessary, and deciding to space the windings to eliminate wrapping tape, or lower weight.
In regards to Claim 6, Stevens teaches a gap between two windings that would be at least large enough so that it would not close when the rope is bent at a banding radius of five times the diameter of the rope on the side of the rope which becomes shorter with bending (25% coverage taught in Abstract would be well within this requirement.
In regards to Claim 7, Stevens teaches at least 30% of the surface of the core is covered by the tensile element (Abstract).
.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laureti in view of Amils et al (20150113936).
While Laureti essentially teaches the invention as detailed above, it fails to specifically teach using the rope in a crane.  Amils, however, teaches that using similar composite synthetic ropes in cranes is well known (Paragraph 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the rope of Laureti in a crane, as taught by Amils, so as to hoist items as needed.  Laureti teaches the structure of a rope, but does not address the myriad uses possible with such a structure.  Amils teaches that using similar ropes (Figure 6) in cranes is known, and the ordinarily skilled artisan would have appreciated that the rope of Laureti is similar to that used by Amils, and could likewise be used to hoist as known in the art.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted, while no longer relied upon, Examiner maintains that McCullough does teach the claim language composed essentially of textile fibre material.  Applicant’s arguments ignore the term material.  Claim 1 does not require the material to be fibers, only that fibers could be formed from that material.  Polyester is a textile fiber material; it is a material that textile fibers can be formed from.  As Applicant is aware, newly added Claim 22 reflects this difference.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732